Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page1of1ii PagelD 191

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
LEANN HILGERS §
Vv. CIVIL ACTION NO, 3:19-CV-1472-8
VIP MOVING & STORAGE INC. and DY :

DREAM VANLINES INC. §

MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses Defendant VIP Moving & Storage, Inc.’s
Partial Motion to Dismiss (“VIP Motion to Dismiss”) [ECF No. 28], and Defendant DY Dream
VanLines, Inc.’s 12(b)(6) Motion to Dismiss Plaintiff's State Law Claims (“DY Motion to
Dismiss;” and together with the VIP Motion to Dismiss, the “Motions to Dismiss”) [ECF No. 31].
For the following reasons, the Motions to Dismiss are GRANTED IN PART and DENIED IN
PART.

I. BACKGROUND

This case involves a dispute over the alleged overcharges related to Plaintiff LeAnn
Hilgers’ interstate move and the loss of or damage to Hilgers’ property while in transit, On or
about January 10, 2017, Hilgers contacted Budget Van Lines (“Budget”),’ a moving broker, to
arrange her move from California to Texas. Second Am. Compl. (“Compl.”) ff 1, 6. Budget
provided Hilgers with a cost estimate and connected her with Defendant VIP Moving & Storage,
Inc. (“VIP”), a California moving company that Hilgers understood would perform the move. Jd.
{7 3, 7-8; Resp. 1. VIP subsequently sent Hilgers an Order for Service containing a price estimate,

which she signed. Compl. J 8. Because she had not yet secured a place to live in Texas, Hilgers

 

' Hilgers Second Amended Complaint states that Budget, VIP, and DY are jointly and severally liable to Hilgers.
Compl. { 28. However, Budget is not named as a defendant in the caption and Hilgers has not served Budget.

 

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page 2of11 PagelD 192

needed to place her belongings in storage after vacating her California apartment. Id Hilgers
claims that VIP assured her that her belongings would be safe in their secured storage facility. /d

On January 19, 2017, VIP came to Hilgers’ California apartment to load her belongings.
Id. For reasons that are not clearly explained in the Complaint, the move was delayed. Jd VIP
returned the next day and loaded Hilgers’ belongings onto their truck. Jd After all of her items
were loaded, Hilgers claims VIP told her the cost of the move would be twice the original estimate.
Id. If she did not sign documents agreeing to the higher price, VIP allegedly told Hilgers they
would unload her belongings in the parking lot, but she would still have to pay for their time and
loading fees. Jd. Hilgers was shocked and alleges she was forced to sign documents without being
given an opportunity to read them or ask questions, including an Interstate Bill of Lading Contract
and Order for Service (“Bill of Lading”). /d; Pl.’s Ex. 3. Before leaving, VIP allegedly told
Hilgers that VIP would “take revenge” on her for changing the loading date. Compi. 48. After
the pick up, Hilgers contacted VIP and Budget multiple times about the price increase, but claims
she was unable to obtain assistance. fd. 79.

Additional problems ensued. When Hilgers was ready for her items to be delivered to her
new residence in Irving, Texas, Hilgers claims VIP raised the price again. Jd 711. According to
Hilgers, VIP advised that she had to pay thousands of additional dollars for “truck and access fees”
because she lived up one flight of stairs, even though she had previously been told that one flight
of stairs would be included in her original price estimate. Jd. f] 11-12. Hilgers also claims VIP
told her she had to pay her balance by cash or postal money order and sign various documents
before they would deliver her items. /@. 9 13, 16. When the movers arrived, Hilgers claims they
told her they would drive away if she did not sign the documents, even though she had not been

given an opportunity to inspect her belongings. /d. 4 16. Hilgers was not given a copy of the

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page3of11 PagelD 193

documents she signed at the time of delivery, but recalls that they referred to VIP as the mover.
Id. Hilgers now believes that VIP had subcontracted with DY Dream VanLines, Inc, (“DY”) to
move Hilgers’ property from storage in California to her new residence in Texas, which the parties
do not dispute. fd. § 20.

After delivery, Hilgers discovered that many of her belongings were damaged, missing, or
used, Specifically, Hilgers states that there were stains on her couch and other items, her television
was broken, electronics and furniture were missing, and she was pricked by sewing needles in her
couch cushions, indicating that someone else had used the couch as Hilgers doesn’t sew. Jd. { 18.
Hilgers states that neither VIP nor DY inspected her property during any stage of the move and,
therefore, she does not know where the damage occurred. See id. 28. Based on the foregoing
allegations, Hilgers alleges damages of at least $60,000 and brings claims pursuant to the Carmack
Amendment and Texas state and common law. Jd. § 21-30. These claims include: (1) breach of
contract; (2) violation of the Texas Deceptive Trade Practices Act; (3) fraud; (4) negligence;
(5) conversion; (6) overcharges; (7) exemplary damages; and (8) attorney’s fees. fd {J 22-30;
Resp. 3.

VIP and DY move to dismiss Hilgers’ state and common law claims principally on the
grounds that such claims are preempted by the Carmack Amendment. VIP Mot. to Dismiss 2; DY
Mot. to Dismiss 2.

Il. LEGAL STANDARD

To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a
plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517 F.3d 738,
742 (Sth Cir. 2008). To meet this “facial plausibility” standard, a plaintiff must “plead[] factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page4of11 PagelD 194

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted
unlawfully.” Jd The court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins., 509 F.3d 673, 675 (Sth Cir. 2007).
However, the court does not accept as true “conclusory allegations, unwarranted factual inferences,
or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (Sth Cir. 2007) (citation
omitted). A plaintiff must provide “more than labels and conclusions, and a formulaic recitation
of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations
omitted). “Factual allegations must be enough to raise a right to relief above the speculative level
... on the assumption that all the allegations in the complaint are true (even if doubtful in fact).”
7d. (internal citations omitted).

The ultimate question is whether the complaint states a valid claim when viewed in the
light most favorable to the plaintiff. Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the
plaintiff's likelihood of success. It only determines whether the plaintiff has stated a claim upon
which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977).

Ill. ANALYSIS
A. Choice of Law

Plaintiff brings her claims pursuant to the Carmack Amendment and Texas law, and the
patties cite primarily to case law from this Circuit. The parties have not raised choice of law issues.
For this reason, the Court declines to analyze choice of law issues sua sponte and the parties are
deemed to have acquiesced to the law of this forum. Tobin v. AMR Corp., 637 F. Supp. 2d 406,
412 (N.D. Tex. 2009) (“The court need not sua sponte analyze choice of law issues unless raised

by the parties.”); Nova Consulting Grp, Inc. v. Eng’g Consulting Servs., Lid, No. Civ.

 

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page5of11 PagelD 195

SA03CA305FB, 2005 WL 2708811, *6 (W.D. Tex. June 3, 2005) (“The parties have the obligation
to call the applicability of another forum’s law to the court’s attention. Where the parties fail to
raise the issue of choice of law, the Court need not raise the issue sua sponte, and the parties are
deemed to have acquiesced in the application of the law of the forum.”) (internal quotation marks,
alterations, and citations omitted).

B. Applicability of Carmack Amendment to Intrastate Leg of Transit

It is undisputed that Hilgers’ property was moved from California to Texas in two legs.
On the first leg, Hilgers believes that VIP moved her property from her California apartment to
VIP's storage facility in California. Compl. 420. On the second leg, Hilgers believes DY moved
her property from the storage facility in California to her residence in Texas, which VIP and DY
do not dispute. Jd, Although the Complaint is not entirely clear on this point, Hilgers appears to
argue that the Carmack Amendment does not apply to VIP because VIP moved her property solely
between two locations in California.” See id. 4 22 (“Plaintiff would also show that the Carmack
Amendment does not apply to intrastate shipping of property. VIP did not ship Plaintiff's property
interstate, only from one part of California to another.”).

This theory, however, is not supported by case law. Although it is well-settled that the
Carmack Amendment does not apply to transport that is wholly intrastate, Berlanga v. Terrier
Transp., Inc., 269 F. Supp. 2d 821, 826 (N.D. Tex. 2003) (citing 49 U.S.C. § 13504), the Fifth
Circuit has found that a carrier is engaged in interstate commerce when carrying goods that are
ultimately bound out-of-state, Merchants Fast Motor Lines, Inc. v. LC.C., 528 F.2d 1042, 1044
(5th Cir, 1976). If the intended final destination is interstate, the Carmack Amendment applies to

each leg of the journey, including intrastate legs. Id; see also Project Hope v. M/V IBN SINA, 250

 

2 Hilgers appears to abandon this argument as she does not continue to assert it in her Response.

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page6of11 PagelD 196

F.3d 67, 75 (2d. Cir. 2001) (noting that if the intended final destination is in another state, the
Carmack Amendment applies throughout the shipment). This analysis does not change when
multiple carriers are involved, even if a particular carrier moves goods solely intrastate. Vesta
Forsikring AS v. Mediterranean Shipping Co., SA, No. Civ. A. H-00-1938, 2001 WL 1660255, *2
(S.D. Tex. Aug. 10, 2001) (“Where multiple carriers are responsible for different legs of a
generally continuous shipment, courts must look to the shipment's final destination as intended at
the time the shipment commenced. This is true even when the domestic portion of travel falls
solely within a single state. In such a case, the Carmack Amendment applies throughout the
shipment, even to a carrier that is responsible only for an intrastate leg.”) (citations omitted);
Cioppa v. Schultz, Civil Action No. SA-16-CV-747-XR, 2016 WL 6652764, *3 n.4 (W.D. Tex.
Nov. 10, 2016) (“Kona carried Cioppa's possessions solely in Hawaii, but their final destination,
by way of a subcontracted common carrier, was Texas. This type of transportation is covered by
the Carmack Amendment.”).

It is undisputed that Hilgers intended her belongings to be moved from California to Texas.
Compl. 1; Bill of Lading (noting an origin in California and destination in Texas). Even though
the first leg of the journey was between two points in California, the Carmack Amendment applies
to the entire journey because Hilgers’ possessions were ultimately bound for Texas. Enerflex
Energy Sys., Inc. v. Jetco Heavy Haul, LLC, Civil Action No. H-13-3470, 2014 WL 12618091, *3
(S.D. Tex. Oct. 23, 2014) (Carmack Amendment applied to shipment of cargo that was damaged
while en route to storage in Texas because cargo was ultimately bound for Alabama). Therefore,

the Court finds that the Carmack Amendment is applicable to both VIP and DY? and covers each

 

3 Although Hilgers states that she does not have a contract with DY and that DY is not a licensed interstate carrier,
Compl. [§ 24-25, she does not dispute that the Carmack Amendment is applicable to DY.

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page 7of11 PagelD 197

segment of the jourmey—from Hilgers’ apartment in California to storage, and from storage to her
new residence in Texas.

Cc. Abandoned Claims

Hilgers concedes that the Carmack Amendment preempts the bulk of her state-law claims,
but argues that her claims for conversion, overcharges, and exemplary damages are not preempted.
Resp. 1 (“Plaintiff concedes that well established Fifth Circuit case law, contrary to the law in
other circuits, holds that the Carmack Amendment preempts most state law claims. However,
Plaintiff's state law claims for conversion and overcharges are not preempted.”); /d. 3-4 (“If this
Court allows Plaintiffs claims for overcharges that were obtained through extortion and
conversion of her property, the Court must leave Plaintiff's claim for exemplary damages in [a]s
well.”). Because Hilgers concedes that the Carmack Amendment preempts most state-law claims
and does not address her claims for breach of contract, violation of the Texas Deceptive Trade
Practices Act, fraud, negligence, and attorney’s fees in her Response, the Court deems these claims
abandoned. Hernandez v. City of Grand Prairie Texas, Civil Action No. 3:16-CV-2432-L, 2017
WL 4098596, *13 (N.D. Tex. Sept. 15, 2017) (“When a plaintiff fails to defend or pursue a claim
in response to a motion to dismiss or summary judgment, the claim is deemed abandoned.”) (citing
Black v. North Panola Sch. Dist., 461 F.3d 584, 588 4.1 (5th Cir. 2006)). The Court need not
address these abandoned claims and dismisses them. /d (deeming plaintiffs’ state-law claims
abandoned because plaintiffs did not address them in their response to a motion to dismiss and
dismissing them with prejudice as a result); Neresova v. Suntrust Mortg., Inc., Civil Action No.
3:11-cv-976-BH, 2011 WL 13127891, *3 n.2 (N.D. Tex. Nov. 16, 2011) (‘While Defendants also
move to dismiss Plaintiff's claims for breach of contract, statutory fraud, and violations of the
DTPA and TDCA, there is no need to address those claims because Plaintiff has abandoned them

in her response.”),

 

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page 8of1i1 PagelD 198

D. Carmack Amendment Preemption

VIP and DY assert that Hilgers’ state and common law claims must be dismissed because
they are preempted by federal law. VIP also asserts that Hilgers’ state-law and common law claims
should be dismissed pursuant to 12(b)(6) for failure to state a claim upon which relief can be
granted.

The Carmack Amendment generally preempts state-law claims arising out of the shipment
of goods by interstate carriers. Distribuidora Mari Jose, S.A. de CV. v. Transmaritime, Inc., 738
F.3d 703, 706 (5th Cir. 2013) (citing Accura Sys., Inc. v. Watkins Motor Lines, Inc., 98 F.3d 874,
876 (Sth Cir. 1996)); Moffit v. Bekins Van Lines Co., 6 F.3d 305, 307 (Sth Cir. 1993). The Fifth
Circuit has held that the preemptive scope of the Carmack Amendment is “sweeping.” Tran
Enters., LLC v. DHL Express (USA), Inc., 627 F.3d 1004, 1008 (Sth Cir. 2010) (citation omitted).
Courts have rejected nearly all state-law claims related to goods that have been lost or damaged in
interstate shipping as preempted. See, e.g., Moffit, 6 F.3d at 306-07 (finding claims for the tort of
outrage, intentional infliction of emotional distress, negligent infliction of emotional distress,
breach of contract, breach of implied warranty, breach of express warranty, violation of the Texas
Deceptive Trade Practices Act, slander, misrepresentation, fraud, negligence, gross negligence,
and violation of common carrier duties under state law were preempted by the Carmack
Amendment). Although Hilgers generally agrees, she asserts that her claims for conversion,
overcharges, and exemplary damages are not preempted.

(1) Conversion

Hilgers raised her claim for conversion, and additional facts supporting such claim, for the
first time in her Response. “As a general rule, claims and allegations that are not raised in the
complaint, but raised for the first time in a response to a motion to dismiss are not properly before

the court.” Roe v. U.S. Dept’ of Homeland Sec., No. 3:19-cv-2595-C-BH, 2020 WL 4456528, *3

 

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page9of11 PagelD 199

n.3 (N.D. Tex. July 13, 2020) (citations omitted). However, courts may construe new allegations
and theories asserted in responses to dispositive motions as motions to amend. /d. (citing, among
other authorities, Cash v. Jefferson Assocs., Inc., 978 F.2d 217, 218 (Sth Cir. 1992)), Accordingly,
the Court construes Hilgers’ conversion claim as a motion to amend, grants the motion, and
considers the new allegations asserted in her Response. /d (construing allegations raised in
response as a motion to amend, granting the motion, and considering the new allegations).

Although the Fifth Circuit has held that most state-law conversion claims are preempted,
the Fifth Circuit has noted a limited exception for “true conversion claims” in which a carrier
intentionally converts for its own purposes, Tran Enters. LLC, 627 F.3d at 1009 (“We
acknowledge that in some circumstances, where a carrier has intentionally converted for its own
purposes the property of the shipper, traditional true conversion claims should be allowed to
proceed and limitations on liability should be considered inapplicable.”) (citation omitted). The
party asserting such exception bears the burden of proof at trial. /d@ at 1010. It is not enough to
claim that property is lost or missing. See id. at 1009 (citing Glickfeld v. Howard Van Lines Inc.,
213 F.2d 723, 727 (9th Cir. 1954) for the proposition that a true conversion claim requires proof
that the carrier has appropriated for its own use or gain, rather than the simple fact that the property
has gone missing); see also Shamoun v. Old Dominion Freight Line, Inc., Civil Action No. 3:19-
CV-2034-G, 2020 WL 570903, *6 (N.D. Tex. Feb. 4, 2020) (finding shipper’s conversion claim
was preempted when shipper asserted that carrier placed her property in a dumpster, but did not
assert that carrier intentionally converted the property for its own purposes).

Hilgers asserts that it is “more than likely” that VIP’s employees stole her property for their
own use while her property was stored at VIP’s storage facility in California, although she states

that it is equally possible that DY’s employees stole her property. Viewing these allegations as

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page10o0f11 PagelD 200

true and drawing all reasonable inferences in favor of Hilgers, the Court finds that Hilgers has
sufficiently stated a true conversion claim such that it is not preempted by the Carmack
Amendment.

(2) Overcharges

Hilgers argues that her claim for overcharges, which she states were obtained through
extortion, are not preempted by the Carmack Amendment. The Fifth Circuit has found that the
Carmack Amendment “preempts any common law remedy that increases the carrier’s liability
beyond ‘the actual loss or injury to the property,’ 49 U.S.C. § 11707(a)(1), unless the shipper
alleges injuries separate and apart from those resulting directly from the loss of shipped property.”
Morris v. Covan World Wide Moving Inc., 144 F.3d 377, 382 (Sth Cir. 1998) (citing Gordon v.
United v. Van Lines, Inc., 130 F.3d 282, 289 (7th Cir. 1997) & Rini v. United Van Lines, Inc., 104
F.3d 502, 506-07 (1st Cir. 1997), cert denied, 522 U.S. 809 (1997)) (emphasis added).

Hilgers’ overcharges claim is separate and apart from the loss or damage to her shipped
property. Compare Ducham y. Reebie Allied Moving & Storage, Inc., 372 F. Supp. 2d 1076, 1079
(N.D. Ill. 2005) (finding “claim of fraud—not at all in connection with the loss of or damage to
his goods, but rather in the extortion of a large added payment under duress—are not” preempted),
with Chisesi Brothers Meat Packing Co. v. Transco Logistics, Inc., Civil Action No. 17-2747,
2017 WL 2573992, *7 (E.D. La. June 14, 2017) (finding bad faith claim was preempted because
plaintiff would not have had a bad faith claim were it not for the damaged shipped property).
Viewing Hilgers allegations as true and drawing all reasonable inferences in favor of Hilgers, the
Court finds that Hilgers has sufficiently stated a claim for overcharges such that it is not preempted

by the Carmack Amendment.

10

 

 
Case 3:19-cv-01472-S Document 37 Filed 12/02/20 Page1lof11 PagelD 201

(3) Exemplary Damages

Without citing any authority, Hilgers argues that if the Court allows her claims for
conversion and overcharges to proceed, the Court must allow her claim for exemplary damages to
proceed as well. Although courts in this Circuit have found that the Carmack Amendment
preempts claims for exemplary damages, see, e.g, Levy v. United Van Lines, LLC, Cause No. A-
09-CA-005-LY, 2009 WL 10700136 (W.D. Tex. Feb. 5, 2009), none of the parties have addressed
whether exemplary damages are available in the context of claims for conversion and overcharges.
Therefore, the Court will deny Hilgers’ claim for exemplary damages at this time.

IV. CONCLUSION

For the reasons discussed above, the Court GRANTS the Motions to Dismiss with respect
to Hilgers’ claims for: (1) breach of contract; (2) violation of the Texas Deceptive Trade Practices
Act; (3) fraud; (4) negligence; (5) exemplary damages; and (6) attorney’s fees and dismisses such
claims. The Court DENIES the Motions to Dismiss with respect to Hilgers’ claims for conversion
and overcharges. Hilgers has sought leave from the Court to amend her Complaint. Resp. 4.
Although it may be futile for Hilgers’ to amend her Complaint with regard to her state-law claims
for the reasons explained in this Opinion, Hilgers shall have until December 23, 2020 to file an
amended complaint. If an amended complaint is not filed by that date, Hilgers’ state-law claims
that have been dismissed pursuant to this Order will be dismissed with prejudice.

SO ORDERED.

     

SIGNED December 2, 2020. / YY ap
KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

il

 

 
